Citation Nr: 0819782	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-09 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected cervical disc herniation at C3-
C4, C5-C6, degenerative disc disease, and cervical myositis.    


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to April 
1981 and from January 2003 to July 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The record reflects that the veteran has been granted 
disability benefits from the Social Security Administration 
(SSA).  See SSA Notice of Award received by the RO in August 
2007.  The SSA determination and associated records are not 
currently in the claims file.  The U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran is receiving disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002 and Supp. 2007).  Under the circumstances 
presented here, the RO/AMC should request the veteran's SSA 
medical records.  

Further, after the issuance of the most recent supplemental 
statement of the case in September 2007, additional relevant 
evidence was added to the record.  Therefore, a remand is 
required for the issuance of another supplemental statement 
of the case.  See 38 C.F.R. § 19.37(a).  

As the case must be remanded for the foregoing reasons, the 
veteran's recent VA treatment records should be obtained and 
he should be afforded a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his 
cervical spine disorder from the San 
Juan and Mayaguez VA treatment 
facilities, dated from August 2007 
forward.

2.  Contact SSA for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's claim 
for SSA disability benefits.  Any 
attempts to obtain records, which are 
ultimately unsuccessful, should be 
documented in the claims folder.

3.  Once the foregoing development has 
been accomplished, and the available 
medical records have been associated with 
the claims file, schedule the veteran for 
a VA orthopedic/neurological examination 
of his cervical spine.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected cervical 
disc herniation at C3-C4, C5-C6, 
degenerative disc disease, and cervical 
myositis.  The examiner should identify 
any orthopedic and neurological findings 
and fully describe the extent and 
severity of those symptoms.

The examiner should conduct range of 
motion testing of the cervical spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

A rationale for any opinion expressed 
should be provided.

4.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

